DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Response Date
2. 	This Office Action is in response to applicant's response filed on July 28, 2022 from 

Non-Final Office Action mailed out on April 28, 2022. 


  			                        Status of Claims 
3.   	Claims 1-2 have been amended. Claims 1-5 are pending in the Application.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe Pub. No. US 2006/0156602 A1 (Hereinafter “Keefe”).in view of Mascorro Medina et al.  Pub. No. US 2018/0075403 A1 (Hereinafter “Mascorro Medina”).

 	Regarding Clam 1, Keefe discloses an aisle marker for a retail store (see

Abstract), comprising:

 	a body (see paragraph [0019]: overhead aisle sign 10);

	a mounting apparatus from which the body is suspended (see paragraph [0021]:

reconfigurable panels 18 that may be secured to the sign 10 using magnets, adhesive,
hook and pile fasteners, or other fasteners.): 
	Keefe fails to discloses:
	two electronic displays mounted on the body, the electronic displays mounted on opposing sides of the body and each electronic display angled downwards; 
 	at least one processing unit controlling content displayed on the electronic displays; 
	a 3600 security camera supported  at a bottom of the body; a power linkage extending through the mounting apparatus for providing power; 
	a two way communications link for providing instructions to the at least one processing unit and for sending data.
In analogous art, Mascorro Medina teaches:
two electronic displays mounted on the body, the electronic displays mounted on opposing sides of the body and each electronic display angled downwards (see fig.1 and paragraph [0027]: The robot 1 may include a touch-screen device 19 having a touch-screen display 50,.The touch-screen display 50 may include any type of interactive GUI which presents information to a customer and allows the customer to interact with the touch-screen display 50, and the  back display 20 allows the robot 1 to be interactive with customers from multiple directions. For example, a first customer may use the touch-screen device 19 on the front of the robot 1 to interact with the robot 1 while a second customer views information displayed on the back display 20.).
at least one processing unit controlling content displayed on the electronic display (see fig.1 and paragraph [0030]: The robot 1 may further include an embedded system 26 which has one or more processor(s) 27 and associated circuitry 28 for the control and sensing interface of the robot 1.); 
3600 security camera supported at the bottom of body (see fig.1 and paragraph [0026]: The 3D sensors 12, 15, 17, 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras,); 
a power linkage extending through the mounting apparatus for providing power ( see paragraph [0029]: The robot 1 may further include a power system 22. The power system 22 may include a battery 24 and a charging system 25) ;
a two way communications link for providing instructions to the at least one processing unit and for sending data (see paragraph [0035]: the robot 1 may be capable of communication with other components of the robotic system 10 to facilitate full functionality. The wireless communication device 13 of the robot 1 may communicate with a computing center 4 through a computer network 3. The network 3 may include any number of network-accessible devices, for example, a first network 101, a server 100, a second network 102, a local wireless communication device 103 (which may be, for example, a local wireless router), or another robot. When the system 10 includes more than one robot 1, the robots 1 can communicate with one another to share their location or display their location on another robot's dashboard, or exchange other information. ).  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the aisle marker for a retail store of Keefe with the teaching as taught by Mascorro Medina in order to provide intelligent inventory service within a commercial facility.
Regarding Clam 2, Keefe discloses an aisle marker for a retail store (see Abstract), comprising: 
a body having a front and a rear (see paragraph [0019]: an overhead aisle sign 10 adapted to be mounted in an elevated manner to enable consumers to view one or more relevant portions of the sign 10 from various points within a retail establishment. The overhead sign 10 may be two-dimensional (flat) or may be fabricated in a three-dimensional arrangement. An exemplary three-dimensional arrangement includes a cubic shape providing multiple viewing faces 12 viewable respectively from the front, rear, right side, and left side..); 
a mounting apparatus from which the body is suspended (see paragraph [0021]: reconfigurable panels 18 that may be secured to the sign 10 using magnets, adhesive, hook and pile fasteners, or other fasteners.), 
Keefe fails to disclose:
the mounting having a cable port;
a processing unit controlling content displayed on the front facing electronic display and the rear facing electronic display;
3600 security camera supported at a bottom of the body
a power linkage extending through the cable port of the mounting apparatus for providing power to the front facing electronic display, the rear facing electronic display, the processing unit, and the 3600 security camera; and 
a two way communications link for providing instructions to the processing unit and for sending data from the 3600 security camera. 
In analogous art, Mascorro Medina teaches:
the mounting having a cable port (see paragraph [0030]: high speed USB and Ethernet connections for data transfer);
a processing unit controlling content displayed on the front facing electronic display and the rear facing electronic display (see fig.1 and paragraph [0030]: The robot 1 may further include an embedded system 26 which has one or more processor(s) 27 and associated circuitry 28 for the control and sensing interface of the robot 1. In addition see, claim 10 wherein the programmable code has a digital inventory management interface with a dashboard displayable on a GUI of the support station computer);
3600 security camera supported  at a bottom of the body (see fig.1 and paragraph [0026]: The 3D sensors 12, 15, 17, 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras,);
a power linkage extending through the cable port of the mounting apparatus for providing power to the front facing electronic display, the rear facing electronic display, the processing unit, and the 3600 security camera (see paragraph [0029]: The robot 1 may further include a power system 22. The power system 22 may include a battery 24 and a charging system 25) in addition see paragraph [0077]); and 
a two way communications link for providing instructions to the processing unit and for sending data from the 3600 security camera (see paragraph [0035]: the robot 1 may be capable of communication with other components of the robotic system 10 to facilitate full functionality. The wireless communication device 13 of the robot 1 may communicate with a computing center 4 through a computer network 3. The network 3 may include any number of network-accessible devices, for example, a first network 101, a server 100, a second network 102, a local wireless communication device 103 (which may be, for example, a local wireless router), or another robot. When the system 10 includes more than one robot 1, the robots 1 can communicate with one another to share their location or display their location on another robot's dashboard, or exchange other information. ).  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the aisle marker for a retail store of Keefe with the teaching as taught by Mascorro Medina in order to provide intelligent inventory service within a commercial facility.
. Regarding Claim 3, Keefe in view of Mascorro Medina disclose the aisle marker for a retail store as discussed in the rejection of claim 2. Mascorro Medina further discloses wherein the communications link is WiFi (see paragraphs [0035]).

Regarding Claim 4, Keefe in view of Mascorro Medina disclose the aisle marker for a retail store as discussed in the rejection of claim 3. Kim further discloses a WiFi MAC address capturing module (see paragraph [0035]).

Regarding Claim 5, Keefe in view of Mascorro Medina discloses the aisle marker for a retail store as discussed in the rejection of claim 2. Mascorro Medina further discloses wherein at least one audio speaker is mounted to the body (see paragraph [0028]).

.Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424